
	
		I
		112th CONGRESS
		1st Session
		H. R. 2952
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Hunter (for
			 himself, Mr. Burton of Indiana,
			 Mr. Ross of Florida,
			 Mr. Cravaack,
			 Mr. Brooks,
			 Mr. Westmoreland,
			 Mr. Miller of Florida,
			 Mr. Latta,
			 Mr. McKinley,
			 Mr. Gingrey of Georgia,
			 Mr. Johnson of Ohio,
			 Mr. Royce,
			 Mr. Duncan of Tennessee,
			 Mr. Fleming,
			 Mr. Posey,
			 Mr. Gohmert,
			 Mr. Flores,
			 Mr. Duncan of South Carolina,
			 Mrs. Lummis,
			 Mr. Roe of Tennessee, and
			 Mr. Scalise) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide for expedited removal of certain aliens, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Immigration Backlog Reduction Act of
			 2011.
		2.Expedited removal
			 of inadmissible arriving aliensSection 235(b)(1)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1225(b)(1)(A)) is amended by striking clauses (i)
			 through (iii) and inserting the following:
			
				(i)In
				generalIf an immigration officer determines that an alien (other
				than an alien described in subparagraph (F)) who is arriving in the United
				States, or who has not been admitted or paroled into the United States and has
				not been physically present in the United States continuously for the 4-year
				period immediately prior to the date of the determination of inadmissibility
				under this paragraph, is inadmissible under section 212(a)(6)(C) or 212(a)(7),
				the officer shall order the alien removed from the United States without
				further hearing or review, unless—
					(I)the alien has been
				charged with a crime;
					(II)the Secretary
				determines that the alien presents a significant risk to national security;
				or
					(III)the alien
				indicates an intention to apply for asylum under section 208 or a credible fear
				of persecution and the officer determines that the alien has been physically
				present in the United States for less than 1 year.
					(ii)Claims for
				asylumIf an immigration officer determines that an alien (other
				than an alien described in subparagraph (F)) who is arriving in the United
				States, or who has not been admitted or paroled into the United States and has
				not been physically present in the United States continuously for the 4-year
				period immediately prior to the date of the determination of inadmissibility
				under this paragraph, is inadmissible under section 212(a)(6)(C) or 212(a)(7),
				and the alien indicates either an intention to apply for asylum under section
				208 or a credible fear of persecution, the officer shall refer the alien for an
				interview by an asylum officer under subparagraph (B) if the officer determines
				that the alien has been physically present in the United States for less than 1
				year.
				.
		3.Expedited removal
			 of criminal aliens
			(a)In
			 GeneralSection 238 of the Immigration and Nationality Act (8
			 U.S.C. 1228) is amended—
				(1)by amending the
			 section heading to read as follows: expedited removal of criminal
			 aliens;
				(2)in subsection (a),
			 by amending the subsection heading to read as follows: Expedited Removal
			 From Correctional Facilities;
				(3)in subsection (b),
			 by amending the subsection heading to read as follows: Removal of
			 Criminal Aliens;
				(4)in subsection (b),
			 by striking paragraphs (1) and (2) and inserting the following:
					
						(1)The Secretary of
				Homeland Security may, in the case of an alien described in paragraph (2),
				determine the deportability of such alien and issue an order of removal
				pursuant to the procedures set forth in this subsection or section 240.
						(2)An alien is
				described in this paragraph if the alien, whether or not admitted into the
				United States—
							(A)was convicted of
				any criminal offense described in subparagraph (A)(iii), (C), or (D) of section
				237(a)(2); and
							(B)at the time of the
				commission of the offense of which that alien was convicted, that alien
				was—
								(i)not lawfully admitted for permanent
				residence; or
								(ii)had permanent resident status on a
				conditional basis (as described in section
				216).
								;
				(5)in the first
			 subsection (c) (relating to presumption of deportability), by striking
			 convicted of an aggravated felony and inserting described
			 in paragraph (b)(2); and
				(6)by redesignating
			 the second subsection (c) (relating to judicial removal) as subsection
			 (d).
				(b)Limit on
			 Injunctive ReliefSection 242(f)(2) of such Act (8 U.S.C.
			 1252(f)(2)) is amended by inserting or stay, whether temporarily or
			 otherwise, after enjoin.
			
